Judgment Supreme Court, Bronx County (Megan Tallmer, J.), rendered June 10, 2004, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, and imposing, inter alia, a DNA databank fee of $50, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the Feople concede, since the crime was committed prior to the effective date of the legislation (Fenal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Friedman, J.P., Marlow, Gonzalez and Catterson, JJ.